EXHIBIT 10.4 The CORPORATEplan for RetirementSM EXECUTIVE Plan BASIC PLAN DOCUMENT IMPORTANT NOTE This document has not been approved by the Department of Labor, the Internal Revenue Service or any other governmental entity.The Employer must determine whether the plan is subject to the Federal securities laws and the securities laws of the various states.The Employer may not rely on this document to ensure any particular tax consequences or to ensure that the Plan is "unfunded and maintained primarily for the purpose of providing deferred compensation to a select group of management or highly compensated employees" under the Employee Retirement Income Security Act with respect to the Employer's particular situation.Fidelity Management Trust Company, its affiliates and employees cannot and do not provide legal or tax advice or opinions in connection with this document.This document does not constitute legal or tax advice or opinions and is not intended or written to be used, and it cannot be used by any taxpayer, for the purposes of avoiding penalties that may be imposed on the taxpayer.This document must be reviewed by the Employer’s attorney prior to adoption. CORPORATEplan for Retirement EXECUTIVE BASIC PLAN DOCUMENT ARTICLE 1 ADOPTION AGREEMENT ARTICLE 2 DEFINITIONS 2.01 - Definitions ARTICLE 3 PARTICIPATION 3.01 - Date of Participation 3.02 - Participation Following a Change in Status ARTICLE 4 CONTRIBUTIONS 4.01 - Deferral Contributions 4.02 - Matching Contributions 4.03 - Employer Contributions 4.04 - Election Forms ARTICLE 5 PARTICIPANTS' ACCOUNTS ARTICLE 6 INVESTMENT OF ACCOUNTS 6.01 - Manner of Investment 6.02 - Investment Decisions, Earnings and Expenses ARTICLE 7 RIGHT TO BENEFITS 7.01 - Retirement 7.02 - Death 7.03 - Separation from Service 7.04 - Vesting after Partial Distribution 7.05 - Forfeitures 7.06 - Change in Control 7.07 - Disability 7.08 - Directors ARTICLE 8 DISTRIBUTION OF BENEFITS 8.01
